MEMO ENDORSED
                  Case 1:18-cr-00328-KPF Document 126 Filed 04/23/19 Page 1 of 5




 (212) 373-3035

 (212) 492-0035

 rtarlowe@paulweiss.com




            April 23, 2019



            BY EMAIL / ECF

            Honorable Katherine Polk Failla
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, NY 10007

                                  United States v. Anilesh Ahuja, et al.,
                                  S1 18 Cr. 328 (KPF)

            Dear Judge Failla:

                           As Your Honor is by now aware, less than a week after having informed the
            defense and the Court that it had no intention of superseding, the government provided the
            defense and the Court a Superseding Indictment yesterday. Between last week’s
            conference and yesterday, and despite repeated requests from the defense for an
            explanation as to whether the description of sector spreads in the original Indictment was
            accurate, the government repeatedly refused to provide this basic information, claiming it
            was “considering” the issue when, in fact, it had apparently determined that the Indictment
            was incorrect and was seeking to supersede.

                            The Superseding Indictment, which purports to reflect the government’s
            “more developed understanding of how sector spreads work[],” significantly affects the
            government’s case, and raises questions about the accuracy of information that was
            presented to the grand jury (or grand juries) that returned the two indictments. Among
            other issues, the new Indictment (a) makes material changes to one of the government’s
            theories of the case; and (b) confirms that the original Indictment contained a significant



                                                        1
     Case 1:18-cr-00328-KPF Document 126 Filed 04/23/19 Page 2 of 5


Honorable Katherine Polk Failla


error as to a material fact. These last-minute substantive changes to the Indictment are
unfortunately consistent with the government’s unwillingness (or inability) to commit to a
consistent explanation of the particular method or methods alleged to have been used in
the claimed over-marking of securities. That failure has prejudiced the defendants’ efforts
to understand the government’s case, mount a defense, and prepare for trial. For these
reasons and others set out below, we respectfully request both a continuance of the June 3
trial and that the Court conduct an in camera inspection of relevant grand jury testimony
and instructions.

               A comparison of the two indictments raises at least two significant issues:

                First, and as discussed at our last conference with the Court, the original
Indictment against Mr. Ahuja contained a materially inaccurate definition and description
of the term “sector spreads.” While the original Indictment claimed that sector spreads
reflected “the difference between the cheapest and most expensive securities within an
entire sector” (Ind. ¶ 32), the new Indictment redefines sector spreads as “generally
intended to take into account the differences between the bid and the ask for prices for all
of the securities within an entire sector.” (Superseding Ind. ¶ 32.) The term “sector
spreads” is not used casually in either of the two indictments. Rather, both indictments
contain entire sections on the use of sector spreads and identify them as the vehicle for one
of two “related types of mismarking.” (Id. ¶ 24; Ind. ¶ 24.) For this reason, the use of the
term—and its implications on the number of marks at issue in this case—has been debated
for months. The change to the definition reflected in the Superseding Indictment is
especially significant because the definition in the original Indictment suggested that sector
spreads by their very nature resulted in inflated marks. (See Ind. ¶ 32 (alleging that a sector
spread necessarily resulted in a price that was “at least as large (and almost certainly
significantly larger)” than the security-specific spread).)

               Second, the new Indictment strategically strikes the word “corrupt” from its
description of “brokers” who provided sector spreads. While the original Indictment
alleged that the defendants obtained “sector spreads” from “corrupt brokers,” the new
Indictment alleges only that sector spreads came from “brokers,” allowing for an
allegation—first expressed last week—that inflated sector spreads were also provided by
“non-corrupt brokers.” The government attempted to justify this change by claiming that
sector spreads provided by non-corrupt brokers were just a “subspecies” of what was
alleged in the Indictment. (April 16, 2019 Hearing Tr. at 59:13–14.) But non-corrupt
brokers cannot possibly be a “subspecies” of corrupt brokers; the two categories are by
definition mutually exclusive. The deletion of the word “corrupt” substantially expands
the universe of allegedly inflated sector spreads at issue: while there are only two
individual brokers on the government’s list of co-conspirators, there are more than ten
different broker-dealers that provided sector spreads to PPI during the time period alleged
for the conspiracy.




                                              2
     Case 1:18-cr-00328-KPF Document 126 Filed 04/23/19 Page 3 of 5


Honorable Katherine Polk Failla


                These changes are plainly material, and they require additional time to
investigate and defend. 1 Among other things, the changes give rise to an allegation, never
expressed before last week’s conference, that sector spreads obtained from legitimate
brokers could still be fraudulent if the legitimate brokers did not know the spreads would
be used to value securities. (See April 16, 2019 Hearing Tr. at 38:24–40:22.) Prior to that
date (and prior to this change), the defense reasonably relied on the very specific use of the
word “corrupt” in assuming that the only inflated sector spreads at issue in this part of the
scheme came from one of two corrupt brokers. Now, six weeks before trial, we are being
told that any of the newly-defined sector spreads, regardless of where they were obtained,
could be corrupt. The result is that the universe of spreads and quotes that the defense has
worked so hard (with limited results) to narrow has been expanded. Had the defense known
of the government’s new allegations early on, rather than less than 6 weeks before trial, we
could, at the very least, have requested, obtained, and evaluated discovery from the more
than ten broker-dealers who provided spreads to the firm. The government thus far has
provided no discovery from many of those brokers, and we are left with no meaningful
opportunity to obtain and analyze that information on our own.

                The government’s April 22, 2019 disclosure, which we are still in the
process of reviewing, appears to contain additional mistakes, and does nothing to clear up
the confusion. Specifically, yesterday’s disclosure provides additional information
regarding allegedly fraudulent monthly marks: specifically, the mode of mismarking and
the identity of the broker that provided the quote allegedly used to inflate the value of the
relevant security. But the only three broker-dealers identified are those that employed the
two individuals on the government’s list of alleged co-conspirators. That means that the
monthly marks that were purportedly inflated through the provision of sector spreads by
“unwitting” brokers still have not been identified. Last night’s disclosure also does not
indicate whether, despite the material change in the Superseding Indictment’s explanation
of a sector spread, the government still intends to pursue its theory—articulated to the
Court—that the use of sector spreads is “per se” unlawful.

                Without a continuance, and under the circumstances of this case, the defense
would be prejudiced by yet another change (and in this case an expansion) of the theories
it must now be prepared to defend against. See United States v. Rojas-Contreras, 474 U.S.
231, 236 (1985) (“The authority of the District Court to grant a . . . continuance should take
care of any case in which the Government seeks a superseding indictment which operates
to prejudice a defendant.”); see also United States v. Gloss, No. 08 CR 823(HB), 2009 WL
161063, at *3 (S.D.N.Y. Jan. 21, 2009) (granting continuance where, among other issues,
revelations in superseding indictment and regarding additional discovery materials “could


1
    To the extent that the government argues that the changes are not material or
    complicated—and therefore do not warrant the relief sought in this letter—we
    respectfully note that the government itself took nearly a full week to not answer the
    question posed by the Court and the government about the definition of sector
    spreads. See supra at page 1.


                                              3
     Case 1:18-cr-00328-KPF Document 126 Filed 04/23/19 Page 4 of 5


Honorable Katherine Polk Failla


quite reasonably lead a defendant and his counsel to rethink their theories of defense” and
finding “they should . . . be allowed sufficient time to make such informed decisions”).

                Moreover, and in any event, the government’s changes raise questions about
the accuracy of information provided to one or more grand juries and the validity of any
resulting indictment. Throughout last week, and until yesterday, the government had been
either unable or unwilling to tell us or the Court whether the definition of sector spreads
provided in the Indictment (and by implication to the grand jury) was correct. (April 16,
2019 Hearing Tr. at 68:14–74:10.) We now know it was not.

                 At our conference last Tuesday, the Court asked the government whether
its description of sector spreads in the Indictment was correct, and the government stated
that it preferred not to answer off the cuff. (Id. at 73:21–24.) The defense, and perhaps the
Court, expected the government to provide a response promptly thereafter. When the issue
was not addressed at the continued conference the next day, we asked the government again
on Wednesday whether it stood by the language in the Indictment and whether it intended
to supersede. On Thursday, the government replied that it was “focused on” completing
the CUSIP-related disclosure, was still “considering” the question, and would let us know
once it had “a response to share.”

                We followed up again to ask whether—putting aside the question of what
steps it may take to try to remedy the issue—it could simply tell us whether the “description
of sector spreads in [paragraph 32 of the Indictment] is correct or not.” The government
replied that it was “considering” the question and would “likely” get back to us “by
Monday.” The next communication we received from the government on this issue was
when we were provided a copy of the Superseding Indictment on Monday.

                As noted above, the government, in explaining its new Indictment, has
informed us that the new definition “reflects [the government’s] more developed
understanding of how sector spreads worked in this case.” The careful choice of words
aside, the two descriptions of sector spreads are irreconcilable. If the new definition is
accurate, the old one is not, raising questions about what a grand jury was told (both as a
matter of fact and in being instructed on the law) about the nature and use of sector spreads.
It also raises questions about the source of the original, inaccurate information, in that the
grand jury presumably relied on witness testimony, and not the government’s
understanding of sector spreads, in making its decisions.

                We do not know whether the new Indictment was returned by the same
grand jury that returned the original Indictment, or what (if anything) the grand jury was
told about the accuracy of prior testimony or instructions. What we know for certain—or
at least can fairly assume—is that at some point a grand jury was given materially
inaccurate testimony, an incorrect description of the law, or both.

               Under the circumstances, the government should be directed to provide the
relevant grand jury transcripts to the Court for an in camera review. See United States v.
Twersky, No. S2 92 Cr. 1082 (SWK), 1994 WL 319367, at *5 (S.D.N.Y. June 29, 1994)


                                              4
          Case 1:18-cr-00328-KPF Document 126 Filed 04/23/19 Page 5 of 5


    Honorable Katherine Polk Failla


    (finding in camera review of the grand jury minutes warranted to determine what legal
    instructions, if any, the grand jury received); see also United States v. Eldridge, No. 09–
    CR–329, 2014 WL 257224, at *4 (W.D.N.Y. Jan. 23, 2014) (granting in camera review of
    grand jury transcripts to determine the effect of false grand jury testimony); United States
    v. Garcia, No. 94 Cr. 1003 (LMM), 1996 WL 51197, at *2 (S.D.N.Y. Feb. 8, 1996)
    (directing the government to submit to the Court, for ex parte and in camera inspection, a
    copy of all testimony given to the grand jury regarding the defendant).

                     For these reasons, we respectfully request (a) a continuance of the June 3
    trial date and (b) that the government be directed to produce relevant grand jury transcripts
    to the Court for in camera review.

                                            Respectfully submitted,



                                            Roberto Finzi
                                            Richard C. Tarlowe

    cc:     Counsel of Record




The Court is in receipt of Defendant's letter, dated April 23, 2019.
The Government shall submit a letter in response before April 26,
2019, at 5:00 p.m. While the application is pending, the parties
should proceed under the impression that the trial will move forward
on June 3, 2019.



Dated: April 23, 2019                            SO ORDERED.
       New York, New York



                                                 HON. KATHERINE POLK FAILLA
                                                 UNITED STATES DISTRICT JUDGE




                                                 5
